Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims is related with determining a measurement resource to be unreported and determining not to update the CSI for the unreported measurement resource per subframe.  Oteri et al. (USPub: 2012/0082052) discloses determining to report measurement resource.  Pozhenko et al. (USPub: 2007/0019551) discloses transmission based on the lowest priority.  However, Oteri and Pozhenko do not disclose to determine at least one measurement resource, among at least two measurement resources configured per subframe, to be unreported when a number of the measurement resources configured in one subframe exceeds a maximum number of measurement resources supported by the wireless communication terminal in one subframe, to determine not to update CSI for the determined measurement resource per subframe, wherein the at least one measurement resource is determined based on a lowest priority assigned thereto and based on a number of measurement resources unreported within N subframes before a subframe in which the configured measurement resource corresponding to the unreported measurement resource is transmitted, wherein N is an integer equal to or greater than 1.  Hence, the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Amendment
An examiner initiated telephone interview was held between the applicant's representative, Shoko Leek (Reg. No. 43,746), and the examiner on Feb. 11 regarding the terminal disclaimer.  The applicant’s representative has sent an email to confirm the TD would be filled shortly.  and allowed the examiner to prepare an examiner’s amendment.  An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

AMENDMENTS TO THE CLAIMS


Claims 1 and 11 are amended as follows:
1.	(Currently Amended) A wireless communication terminal, comprising:
a transmitter, which, in operation, transmits 
supported by the wireless communication terminal in one subframe, determines not to update determined measurement resource per subframe, wherein the at least one measurement resource is determined based on a lowest priority assigned thereto and based on a number of measurement resources unreported within N subframes before a subframe in which the resource is transmitted, wherein N is an integer equal to or greater than 1.
11.	(Currently Amended) A wireless communication method, comprising:
transmitting 
determining at least one measurement resource, among at least two measurement resources configured per subframe, to be unreported when a number of the measurement resources configured in one subframe exceeds a maximum number of measurement resources supported by the wireless communication terminal in one subframe; and 
determining not to update determined measurement resource per subframe; 
wherein the at least one measurement resource is determined based on a lowest priority assigned thereto and based on a number of measurement resources unreported within N subframes before a subframe in which the resource is transmitted, wherein N is an integer equal to or greater than 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Anthony Luo/
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419